Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Keddie on 9/2/2022.

The application has been amended as follows: 

Amend claim 1 to read:
1.  A method for identifying a sub-population within a mixed population of cells, the method comprising:
            a) contacting the mixed population of cells with at least one unique binding agent (UBA) comprising an oligonucleotide complex consisting of a pair of proximity probe oligonucleotides and a bridge oligonucleotide wherein the UBA oligonucleotide complex is designed to bind to a target mRNA present in the sub-population;
            b) sequentially attaching two or more oligonucleotide assayable polymer subunits (APS) to the UBA oligonucleotide complex to create unique cell origination  barcodes (COB) that represent the identities of individual cells to which the at least one UBA oligonucleotide complex has bound, wherein the APS are added to the UBA oligonucleotide by a split-pool combinatorial synthesis approach that comprises the steps of dividing the population  of cells contacted with the UBA into several aliquots, coupling a different APS to each aliquot, combining the aliquots to make a pool, dividing the pool into a set of new aliquots, and coupling a different APS to each of the new aliquots; and
            c) sequencing the COBs, thereby identifying the sub-population expressing the target mRNA within the mixed population of cells.
Amend claim 8, line 1, to read:
The method of claim 1, wherein two or more UBA
Cancel claims 3, 25, and 14-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant persuasively argued that the prior-filed applications support the allowed scope and the claims are nonobvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066. The examiner can normally be reached 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H HAVLIN/            Primary Examiner, Art Unit 1639                                                                                                                                                                                            	September 2, 2022 05:57 pm: